Case: 2:17-cv-00169-WOB-CJS Doc #: 44 Filed: 02/11/19 Page: 1 of 7 - Page ID#: 157



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                    AT COVINGTON


 CIVIL ACTION NO. 17-169-WOB-CJS

 FARMERS MUTUAL INSURANCE
 COMPANY OF MASON COUNTY                                                              PLAINTIFF


 v.                         REPORT AND RECOMMENDATION



 STOVE BUILDER INTERNATIONAL, INC.
 and MENARD, INC.                                                                  DEFENDANTS


                                         **********

        This matter is before the Court on Defendants’ Motion for Leave to File Third-Party

 Complaint. (R. 31). Defendants seek to join Terry and Terri Renner, Plaintiff’s insureds, as third-

 party defendants to this case. For the reasons set forth below, it will be recommended that

 Defendants’ Motion for Leave to File Third-Party Complaint be denied.

 I.     Background

        Plaintiff Farmers Mutual Insurance Company of Mason County (Farmers) filed this

 subrogation action to recover insurance proceeds paid on behalf of its insureds, Terry and Terri

 Renner. (R. 1). On December 6, 2013, the Renners purchased and later installed a Drolet Eco-65

 Pellet Heater manufactured by Defendant Stove Builder International, Inc. (Stove Builder) and

 sold by Defendant Menard, Inc. (Menard). (R. 1, at 2). In January 2017 a fire occurred at the

 Renners’ home, originating from the heater manufactured by and purchased from the Defendants.

 (Id.). According to Farmers, as a result of the fire the Renners’ home was uninhabitable for several



                                                  1
Case: 2:17-cv-00169-WOB-CJS Doc #: 44 Filed: 02/11/19 Page: 2 of 7 - Page ID#: 158



 months and, pursuant to the homeowners policy of insurance, Farmers paid to or on behalf of the

 Renners $162,589.22 for living expenses and repairs. (R. 1, at 3). Farmers, as contractual

 subrogee, asserts against Defendants state-law claims of strict liability for design defect of the

 heater and failure to warn, negligence, and breach of express and implied warranties.

        Defendants move to join Terry and Terri Renner to this lawsuit as third-party defendants.

 (R. 31). In the proposed Third-Party Complaint, Defendants assert the Renners failed to follow

 installation instructions provided by Stove Builder, failed to seek the advice of a professional when

 installing the heater, and further failed to properly maintain the heater in accordance with the

 recommended maintenance schedule provided by Stove Builder.

        Defendants offer that their Motion is governed by Federal Civil Rule 14, providing “that a

 defending party may bring a third-party into an action when there exists ‘a nonparty who is or may

 be liable to it for all or part of the claim against it.’” (R. 33, at 1). Thus, Defendants assert they

 are entitled to contribution from the Renners or they are entitled to a jury instruction permitting

 the jury to apportion fault between the Renners and the Defendants for purposes of determining

 whether Farmers is entitled to recover insurance proceeds paid by it.

        Farmers opposes Defendants’ proposed Third-Party Complaint, arguing any separate claim

 allowing apportionment between Defendants and the Renners in this action is impermissible and

 unnecessary under the law of subrogation. (R. 32, at 3). Farmers further asserts all interests in

 this matter are represented, as any defense that would be available to the Defendants in a direct

 action by the Renners would also be available to Defendants in this present action. (Id.).

 II.    Discussion

        In this diversity action, the Court applies Kentucky substantive law and federal procedural

 law. Hoven v. Walgreen Co., 751 F.3d 778, 783 (6th Cir. 2014). Under Federal Civil Rule 14, “A



                                                   2
Case: 2:17-cv-00169-WOB-CJS Doc #: 44 Filed: 02/11/19 Page: 3 of 7 - Page ID#: 159



 defending party may, as third-party plaintiff, serve a summons and complaint on a nonparty who

 is or may be liable to it for all or part of the claim against it.” Fed. R. Civ. P. 14(a)(1). Defendants

 assert generally that “[c]ourts have applied a liberal policy in determining whether leave should

 be given to file a Third-Party Complaint” and that timely motions should be freely granted. (R. 33,

 at 3). This Court has previously held “[t]he decision of whether to grant a motion for leave to

 implead is a matter committed to the discretion of the district court, and the exercise of discretion

 is essentially a process of balancing the prejudices.” Botkin v. Tokio Marine & Nichido Fire Ins.

 Co., Ltd, 956 F. Supp. 2d 795, 801 (E.D. Ky. 2013). A third-party complaint should be permitted

 under Rule 14(a) “only when the third party plaintiff is attempting to transfer liability for the

 plaintiff’s claim against him.” Baker v. Pierce, 812 F.2d 1406 (table decision), 1987 WL 36585,

 at *2 n.2 (6th Cir. 1987). As explained below, such a third-party complaint is not appropriate here,

 in circumstances of a subrogation claim, where Plaintiff Farmers stands in the shoes of the

 proposed third-party defendants.

         In the motion briefing, both sides cite to Wine v. Globe American Casualty Co. to support

 their arguments. In Wine, the Kentucky Supreme Court adopted the “made whole” doctrine to

 determine when the right of subrogation comes to fruition. Under this doctrine, “an insured must

 be fully compensated for injuries or losses sustained (made whole) before the subrogation rights

 of an insurance carrier arise.” Wine v. Globe American Cas. Co., 917 S.W.2d 558, 562 (Ky. 1996).

 Consequently, “[a]ll subrogation rights are derivative and the insurer acquires the rights of its

 insured” meaning the “subrogee is substituted in place of its insured….” Id. at 566. Although the

 Defendants correctly cite that a subrogee “does not acquire greater rights” than its insured

 subrogor, it does allow the subrogee “to be placed in the position of its insured in order to pursue

 recovery for the payments [it] was obligated to pay its insured.” Id. at 561, 566.



                                                    3
Case: 2:17-cv-00169-WOB-CJS Doc #: 44 Filed: 02/11/19 Page: 4 of 7 - Page ID#: 160



         Subrogation law provides not just that a subrogee acquires the rights of its insured subrogor

 to pursue causes of action the subrogor may have, but the subrogee is also subject to any limitations

 on those causes of action. Progressive Northern Ins. Co. v. Therm Tech. Corp., 2006 WL 1814346,

 at *2 (W.D. Ky. June 29, 2006). “[T]he law of subrogation in Kentucky dictates that ‘[t]he rights

 and remedies of the subrogee . . . are never greater than those of its subrogor . . . and, in fact, are

 subject to any pre-existing defenses and limitations.’” Id. (quoting Acuity v. Planters Bank, Inc.,

 362 F. Supp. 2d 885, 889 (W.D. Ky. 2005) and citing Federal Deposit Ins. Co. v. Wilhoit, 180

 S.W.2d 72 (Ky. 1943)). Here, the parties have not identified a Kentucky case on point – that is,

 addressing the issue of whether a defendant can join a plaintiff’s subrogor as a third-party

 defendant. 1 Other federal district courts faced with the question have not permitted third-party

 proceedings.

         In Continental Casualty Co. v. Equity Industrial Maple Heights, LLC, the plaintiff

 insurance company filed a subrogation action to recover insurance proceeds it paid after its insured

 suffered losses from a warehouse fire. Continental, No. 1:16-cv-453, 2017 WL 1317123, at *1

 (N.D. Ohio Apr. 10, 2017). The plaintiff insurer filed an action against the owner of the warehouse

 who had entered into a lease agreement with the insured and others who were responsible for

 maintaining the warehouse, alleging the defendants failed to maintain the warehouse’s fire

 suppression system. Id. The defendant owner filed a third-party complaint against the insured,

 alleging the insured “was contractually responsible for maintaining” the fire suppression system

 and thus sought contribution from the insured. Id. The insured moved to dismiss the claims. Id.




         1
           The cases Defendants point to in their Reply as compelling that they be permitted leave to file a
 third-party complaint are not persuasive. Some of the cases look to the Kentucky Rules of Civil Procedure
 rather than the Federal Rules which govern in this diversity action and, more importantly, the substantive
 context of the cases is not subrogation law specifically.
                                                     4
Case: 2:17-cv-00169-WOB-CJS Doc #: 44 Filed: 02/11/19 Page: 5 of 7 - Page ID#: 161



        In granting the insured’s motion to dismiss the claims asserted in the third-party complaint,

 the district court explained that because “[s]ubrogation ‘is the principal under which an insurer

 that has paid a loss under an insurance policy is entitled to all the rights and remedies belonging

 to the insured…’” in essence “‘[a] subrogated insurer stands in the shoes of the insured-subrogor

 and has no greater rights than those of its insured-subrogor.’” Id. at *3 (quoting Corn v. Whitmere,

 916 N.E.2d 838, 845 (Oh. Ct. App. 2009)). The district court reasoned that because a subrogee

 “stands in the shoes” of its insured, “the presence of the subrogors in the case as third party

 defendants, would serve no legal purpose or be of any legal benefit to [the third party plaintiff.]”

 Id. (quoting American Fire & Casualty Co. v. Material Handling Supply, Inc., No. 06-1545, 2007

 WL 1296200, at *2 (D.N.J. Apr. 27, 2007)). Defendants in Continental were “seek[ing] to recover

 from [the insured] for any tortious conduct [the insured] may have engaged in that caused damages

 to [its insurer].” Id. Accordingly, the Continental court held “[a]n insurer, however, cannot recover

 damages from its subrogated insured. Rather, [the defendants] may assert whatever ‘contribution

 claim’ they have against [the insured] as an affirmative defense to [the insurer’s] claim for relief.”

 Id. Other federal district courts have employed the same reasoning as the Northern District of

 Ohio in determining a third-party complaint seeking to bring in an insured in a subrogation action

 is not proper. Rather, the appropriate action would be for the defendant to assert their claim as a

 defense to the insurer’s subrogation claim. See National Fire Ins. Co. of Hartford v. Daniel J.

 Keating Co., 35 F.R.D. 137, 140 (W.D. Pa. 1964); American Fire, 2007 WL 1296200, at *2; USAA

 Cas. Ins. Co. v. Metropolitan Edison Co., No. 1:12-cv-1178, 2013 WL 2403309, at *2-3 (M.D.

 Pa. May 31, 2013).

        The factual circumstances surrounding the instant action mirror those in Continental. Here,

 the Defendants seek leave of court to file a third-party complaint against the Plaintiff’s insureds,



                                                   5
Case: 2:17-cv-00169-WOB-CJS Doc #: 44 Filed: 02/11/19 Page: 6 of 7 - Page ID#: 162



 asserting the Defendants are entitled to contribution or apportionment due to the insureds’ own

 alleged negligence. However, Farmers has fully compensated the Renners and contractually

 Farmers has acquired the rights of the Renners to bring this action. And, because Farmers must

 also stand in the shoes of the Renners in seeking to recoup from others allegedly tortiously causing

 the Renners to sustain damages, Farmers must also bear the burden of any negligent acts or

 omissions of the Renners that contributed to causing and bringing about their damages. If the

 Defendants wish to assert the alleged negligence of the Renners, they do so as an affirmative

 defense to subrogee Farmers’ claims for relief.

        Thus here, as in Continental, filing of a third-party complaint under these circumstances is

 unnecessary. Farmers, by fully compensating the Renners and bringing this action, acquires not

 just all of the rights and remedies which formerly belonged to the Renners, but also must defend

 against any defenses available to assert against the Renners. To the extent the Defendants are

 seeking contribution or a jury instruction permitting the jury to apportion fault, to permit the third-

 party complaint against the insureds would “serve no legal purpose or be of any legal benefit to

 the” Defendants. Continental, 2017 WL 1317123, at *3.

 III.   Conclusion and Recommendation

        Accordingly, IT IS RECOMMENDED that Defendants’ Motion for Leave to File Third-

 Party Complaint (R. 31) be denied.

        Specific objections to this Report and Recommendation must be filed with the Clerk of

 Court within fourteen (14) days of the date of service or further appeal is waived. Fed. R. Civ. P.

 72(b)(2); Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140, 155 (1985). A general

 objection that does not “specify the issues of contention” is not sufficient to satisfy the requirement

 of a written and specific objection. Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995) (citing



                                                   6
Case: 2:17-cv-00169-WOB-CJS Doc #: 44 Filed: 02/11/19 Page: 7 of 7 - Page ID#: 163



 Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 508-09 (6th Cir. 1991)). Poorly drafted

 objections, general objections, or objections that require a judge’s interpretation should be afforded

 no effect and are insufficient to preserve the right of appeal. Howard, 932 F.2d at 509. A party

 may respond to another party’s objections within fourteen (14) days of being served with a copy

 of those objections. Fed. R. Civ. P. 72(b)(2).

           Signed this 11th day of February, 2019.




 J:\DATA\Orders\civil cov\2017\17-169 R&R re 3PC #31.docx




                                                            7
